﻿Eighteen years ago today the colonial flag was lowered in my country as we witnessed the momentous drama of the birth of a new nation. It is therefore with a great sense of history that I address this Assembly today on the occasion of the eighteenth anniversary of our national independence.
118.	I wish to extend to Mr. von Wechmar my delegation's warmest congratulations on his unanimous election to the presidency of the thirty-fifth session of the General Assembly. That is an honour bestowed on him personally as well as on his country, the Federal Republic of Germany, with which my own country is privileged to have very cordial and fruitful relations. We have full confidence that under this able leadership at this session the General Assembly will discharge its tasks with speed and wisdom. He can count on the full cooperation of my delegation.
119.	I should like to take this opportunity to pay a tribute to his predecessor, Ambassador Salim Ahmed Salim of the United Republic of Tanzania. We are proud and appreciative of the exceptional statesmanship he demonstrated during an unusually busy year for the General Assembly, a year in which Ambassador Salim presided not only over the thirty-fourth regular session but also over two emergency special sessions and one special session. We wish him well as he continues to serve his country and the people of the world.
120.	I wish also to pay a tribute to the Secretary General, Mr. Kurt Waldheim, for his dedication to the work of the United Nations. Mr. Waldheim's report on the work of the organization over the past year bears impressive testimony to his tireless efforts, in spite of the difficulties that abound, to unite our world in a regime of international peace and security.
121.	It is with very special joy that we join other delegations in welcoming to the ranks of this world body the newly independent nation of Zimbabwe. The independence of Zimbabwe is the fruit of a tenacious struggle waged by a very heroic people. We salute the people of Zimbabwe for this triumph. Their triumph will remain a source of inspiration for all who thirst for justice and peace the world over.
122.	We welcome also to membership in the United Nations the Caribbean nation of Saint Vincent and the Grenadines. We look forward to working together in our common search for a free and safer world.
123.	The eleventh special session, devoted to international economic cooperation and development, ended in this; hall nearly four weeks ago. The failure of that session to resolve some of the most pressing issues concerning the present state of international economic relations still hovers over us and haunts us.
124.	In 1974, during the sixth special session, we made a solemn commitment in this Assembly to work towards the creation of a new international economic order, an order in which we would ensure a more rational and equitable economic link between the countries of the North and the nations of the South.
125.	The imperative need for this change had emerged from the reality of our postcolonial experience. We had fought so hard for political independence so that we could improve the material conditions of our people. Instead, we found our hands tied, and were unable to embark meaningfully on the tasks for which we had attained political independence. We found our hands tied in the web of an elaborate historical relationship: the colonial link gave birth to exploitation; exploitation produced underdevelopment; and that underdevelopment is the basic cause of our present poverty.
126.	To this day we remain the producers of cheap raw materials for the industries of the North and the consumers of overpriced finished products from the industries of the North.
127.	In order to break out of the present pattern of poverty, we must first break out of the chains of the present international economic system. Our demand for the New International Economic Order is therefore a demand for justice.
128.	But, justice apart, this is also a matter of collective survival. Because of the historical relationship to which I have referred, our world has become very interdependent. The export industries of the North depend on the health of our economies for their survival. It is no longer possible for the economies of the developing countries to collapse without that collapse significantly injuring the economies of the industrialized nations. It is therefore in the interest of the industrialized nations to work with us in order to produce a more stable and secure economic order.
129.	Negotiations on such issues as international monetary and financial institutions, raw materials, the transfer of resources, commodities and energy cannot be delayed much longer. We are most disappointed that the eleventh special session was unable to produce the procedures for a new round of global negotiations because of the obstinacy and insensitivity of some Western Powers. We appeal to the United States, the United Kingdom and the Federal Republic of Germany to rethink their position on this matter and to join us in a consensus later in this session.
130.	Although the agreement reached during the special session on the International Development Strategy for the Third United Nations Development Decade [see A/35/464] falls short of the original expectations of the developing countries, it is nevertheless a positive development. Now we must work to ensure that the failure which bedevilled the International Development Strategy for both the First and Second Development Decades will not be the fate of the International Development Strategy for the Third Development Decade.
131.	For us, in the African continent, the Lagos Plan of Action marks an important beginning. The Plan encompasses a continental development strategy which marks out the priorities for economic development between now and the year 2000.
132.	We in Africa have no choice but to work for collective self-reliance. Only when we achieve that can we reduce our individual vulnerability to the whims of the present economic system.
133.	As a least developed country, Uganda commends the special session for recognizing the problems peculiar to the least developed countries and for agreeing on a special programme for that group of countries. We look forward to speedy and successful implementation of that programme.
134.	On the question of official development aid, it is clear that we need that aid in order to meet basic short-term needs. We therefore appeal to the developed countries to exercise greater political will for the purpose of achieving the target of contributing 0.7 per cent of their gross national product by 1985, and 1 per cent of their gross national product by 1990.
135.	But I must sound a warning here. Although we need aid to deal with basic needs, aid cannot be a substitute for radical change in the structure of existing economic relations. Aid can play only a marginal role in our struggle for economic emancipation and prosperity.
136.	This year we celebrate the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples. Over the years that historical document has served as an important reference point for millions of colonial peoples struggling for self-determination. Inspired by it, many nations of Asia, the Caribbean and Africa, including my own country, have been able to attain their dream of national independence. This year should therefore be a time for celebration and rejoicing.
137.	But our joy on this occasion is tempered by the sombre realization, as we look around, that there are still many vestiges of entrenched oppression in our present world. There are still areas where the goal of self-determination remains but a dream. We in Uganda will continue to support those peoples in their struggle until their dreams are converted into the reality of freedom.
598
138.	The recent victory of the people of Zimbabwe has once again demonstrated the fact that a people united in struggle for a just cause must and always will triumph, no matter how long it takes for that triumph to materialize.
139.	The victory of the people of Zimbabwe should serve notice to others in the region that their own fortress of oppression is not invincible. They must accept the impending change, which is inevitable, or face the grim consequences of their folly.
140.	For our part, the triumph of Zimbabwe inspires us to redouble our efforts in favour of the forces of liberation. The tide of freedom has now crossed the Limpopo. We shall not rest until that tide embraces the Cape of Good Hope.
141.	We are very disturbed by the continued saga of South Africa's occupation of Namibia. That illegal occupation continues in clear defiance of the categorical decisions of the Security Council, the General Assembly and the International Court of Justice.
142.	Instead of terminating its illegal occupation of that country the racist regime is working ever more frantically to entrench its presence in Namibia. Now it is organizing the puppet Turnhalle Alliance as a substitute for the true representative of the Namibian people. We in Africa are very familiar with the mockery of these so-called internal settlements. We were not deceived by similar gimmicks in the past; we shall not be hoodwinked by the Turnhalle farce either.
143.	Any serious negotiations on the future of Namibia must be conducted with the South West Africa People's Organization [SWAPO], the sole and authentic representative of the Namibian people.
144.	We salute the people of Namibia under the leadership of SWAPO for the heroic resistance they are mounting against the occupying racist Power. We want to assure them of our steadfast support in their just struggle. SWAPO had displayed a remarkable spirit of compromise by accepting various initiatives for a negotiated settlement, including the present United Nations plan for elections. But South Africa has responded to those gestures by consolidating its intransigence.
145.	Meanwhile, in South Africa itself apartheid continues to take its toll. The edifice of oppression is growing and becoming more vicious every day. In a futile attempt to stem the growing tide of resistance, the masters of apartheid have organized a new wave of repression. Increasingly we are witnessing the indiscriminate shooting of peaceful demonstrators and the torture and assassination of political detainees.
146.	The uprising of the students, the strikes by the workers, the acts of sabotage and the increased activities of the guerrillas in urban centres, all testify to the fact that the struggle in South Africa had gained both in momentum and in quality.
147.	There is no doubt that the racist regime in Pretoria is strengthened in its arrogance and intransigence by the collaboration it continues to receive from some Western countries.
148.	It is no longer a secret that South Africa has now developed nuclear capability. It is inconceivable that South Africa, standing on its own, could have become a nuclear Power. Clearly, South Africa has acquired nuclear capability as a direct result of the well-known collaboration between some Western countries and the racist regime in the field of nuclear technology.
149.	We all know that a desperate man is also a very dangerous person. There is no telling the purpose for which the racists will choose to deploy their newfound capability. The Western collaborators are responsible for this ominous development. They must, therefore, bear full responsibility for the adverse consequences it may bear for the African continent.
150.	Year after year, in one resolution after another, we at the United Nations have continued to speak the language of reason and moderation. Yet one thing is clear. We have been talking the language of reason to fanatical racists who are impervious to the appeals of reason. It is now time therefore to turn the resolutions of the Security Council and this Assembly into action, because the impact of action is something the Pretoria regime cannot ignore.
151.	It is now time for the Security Council to take specific enforcement measures, including the imposition of economic sanctions against South Africa under Chapter VII of the Charter. We have, however, noticed with great disappointment that some Western Powers in the Security Council are reluctant to impose economic sanctions against South Africa. Yet those same Powers have in the past been only too keen to invoke Chapter VII in other situations, the gravity of which could not possibly compare with the situation in South Africa. What we are witnessing here is yet another demonstration of international double standards. The people of Africa have suffered long enough as a result of the hypocrisy with which matters affecting our wellbeing are treated by the same Western Powers.
152.	Uganda calls upon all members of the Security Council to put the need for international peace and security as well as the interests of the suffering peoples of southern Africa before any other parochial considerations. Now is the time to act and to act positively before it is too late.
153.	The developments in the Middle East give cause for great concern to my delegation. The prospects for peace in that region have become more dim as the Israeli authorities have become more bold in their defiance of international opinion as well as in their persecution of Palestinian Arabs, a people whose only crime has been that it has stood resolutely for its right to be a free and independent nation.
154.	We condemn most strongly the recent law passed by the Israeli parliament proclaiming the fiction of Jerusalem as the so-called eternal and indivisible capital of Israel. The cynicism of the Zionists knows no bounds. It is an act of supreme political and religious insensitivity. It is a deliberate ploy to change the religious and political character of Jerusalem, thereby presenting the world with a fait accompli.
155.	We call upon the international community to reject that Zionist manoeuvre unanimously and unequivocally. In that connection, my delegation commends the Governments that have registered their disapproval of the Israeli action by closing their embassies in Jerusalem.
156.	Like the racists in Pretoria, the Zionists have become very desperate because all the years of systematic terror, destruction and persecution have failed to break the will of the Palestinian people. Instead, the Zionists are now faced with massive and popular resistance the proportions of which neither their tanks nor their bulldozers can contain.
157.	Faced with this political situation, the Israeli authorities have responded by deploying more repressive measures. During this year the world has been treated to the tragic drama of harassment by terrorists and the deportation of political leaders, detention and the torture of detainees, indiscriminate destruction of homes as a means of collective punishment and the continued expropriation of Palestinian land.
158.	Like South Africa, Israel can afford to trample on the rights of the Palestinian people and disregard international opinion only because of the support provided by the imperialist Powers. It is clear to my delegation that in both the Middle East and southern Africa we are fighting objectively the same enemy, namely imperialism, which has chosen to prop up the oppressive systems in those two regions.
159.	We pledge solidarity with the people of Palestine in its struggle, which is also an anti-imperialist struggle, under the leadership of its sole and legitimate representative, the PLO. Uganda will continue to support the right of the Palestinian people to have an independent sovereign State in its homeland. That element must constitute the centrepiece of any comprehensive peace formula for the Middle East.
160.	Our concern for the self-determination and independence of peoples is a commitment of principle about which there can be neither equivocation nor compromise. It is therefore a matter of considerable embarrassment to my delegation that a fellow member of OAU continues to frustrate the people of Western Sahara in their rightful quest for self-determination. I refer here to Morocco's continued occupation of the territory of Western Sahara.
161.	In spite of the unequivocal resolutions of OAU, the nonaligned countries and the General Assembly, as well as the clear opinion of the International Court of Justice, Morocco has persisted in its illegal occupation of Western Sahara. It is not yet too late for Morocco to correct its indiscretion and relieve Africa of this scandal. Once again, we appeal to Morocco to follow the brave and principled example of Mauritania, and withdraw from the territory of Western Sahara immediately.
162.	Uganda will continue to support the struggle of the people of Western Sahara, under the leadership of POLISARIO for the complete liberation of its homeland. In that connection, Uganda, like the majority of States members of OAU, has already accorded full recognition to the Sahraoui Arab Democratic Republic.
163.	Uganda also recognizes the right to self-determination of the people of East Timor and the people of Belize. It is our hope that, in this twentieth year of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, the United Nations will not turn a blind eye to the plight of those peoples.
164.	Uganda is committed to the principle and practice of nonalignment. We wish to determine our course of development freely and independently, without any interference from the big Powers. Over the last year, however, we have witnessed with alarm the acceleration of big Power rivalry. As this rivalry intensifies, the big Powers stalk the globe, seeking new areas to dominate. Uganda is therefore very concerned about the increasing big Power military presence in our region, including the Indian Ocean. Any conflict resulting from the tension c. sated " »v this presence would affect us very seriously.
165.	We want our region to be free from big Power military presence and we want the Indian Ocean to be a zone of peace. Uganda hopes that adequate preparations will be made for the Conference on the Indian Ocean, due to be held in 1981, at Colombo, on the implementation of the Declaration of the Indian Ocean as a Zone of Peace. Similarly, we call upon all countries to give serious consideration to the proposal by the President of Madagascar for a summit meeting of the countries in the Indian Ocean region to discuss this matter.
166.	Today is the eighteenth anniversary of Uganda's national independence. I must seek the indulgence of the Assembly to make a few remarks concerning developments in my country over the last year.
167.	Since the liberation of Uganda from the grip of the Fascist dictatorship we have experienced many difficulties, but we have also made some significant progress. During this past year the north-eastern region of the country has suffered from a serious famine caused by drought. This famine has claimed the lives of many people. However, through sustained local and international efforts, the situation has been brought under control. I wish to express the gratitude of the people and Government of Uganda to the Governments, United Nations agencies and other international agencies that have contributed generously to the relief efforts.
168.	Unhappily, Uganda also continues to experience some difficulties along its borders. There have been periodic incursions into the country from across the borders, spearheaded by remnants of Amin's army. Although it has taken us some time to organize our security system, Uganda is determined to put an end to this nuisance and maintain security and stability.
169.	As representatives are aware, since our liberation the affairs of my country have been managed by the Uganda National Liberation Front, a broad coalition representing all the major tendencies within our political spectrum.
170.	As in every society, the existence of different political tendencies often gives rise to contradictions. Some of the contradictions have a positive impact on society, while others leave a negative mark. In Uganda we have learnt to accept our contradictions openly and honestly and we are determined to resolve them politically, through the democratic process.
171.	We are proud of the democratic freedom which exists in our country today, only a year and a half after the overthrow of one of the most oppressive regimes in modern history. We have free and thriving mass media. The Ugandan people are able to organize politically in an atmosphere of complete freedom. We value these democratic gains and we intend to consolidate them further.
172.	Uganda is preparing for general elections, to be held on 10 December 1980, which, as the Assembly knows, is also Human Rights Day.
173.	The process of political rehabilitation will continue alongside the programme for economic reconstruction. Economic reconstruction is not possible without a democratic and stable polity. As we enter the nineteenth year of our independence we are determined to achieve both goals, and in place of the ruins of the Fascist dictatorship we shall rebuild a free and prosperous Uganda

